Dissenting Opinion by
Judge DiSalle :
I respectfully dissent.
I am in complete agreement with Employer’s contention, and the majority’s conclusion, that the issue of notice was never resolved by the referee or the Board. The reason, however, is obvious: the issue *290was never raised before these administrative authorities. The record reveals that the sole issue properly-preserved from below relates to whether Claimant suffered. a compensable injury. As such, I feel we are precluded from addressing the notice issue, in accordancé with the well-established rule that a party may not raise upon appeal any question (other than one relating to the validity of a particular statute) not raised before the agency save upon due cause shown. See 2 Pa. C.S. §703(a); see also Pa. R.A.P. 1551(a). There being nothing whatsoever to suggest that Employer was unable to raise the notice issue before the Board, I would affirm the Board’s order.